DETAILED ACTION
This is an Office action based on application number 16/097,504 filed 29 October 2018, which is a national stage entry of PCT/AU2017/050365 filed 21 April 2017, and claims foreign priority to PCT/AU2016050983 filed 20 October 2016, AU2016901576 filed 29 April 2016, and AU2016901577 filed 29 April 2016. Claims 1-7, 9, 11, 13, 15-17, 19-21, 23-24, 27-28, and 30-35 are pending. Claims 2-3, 9, 11, 19-21, 23-24, 30, 32, and 34-35 are withdrawn from consideration due to Applicant’s election.
Amendments to the claims, filed 6 April 2021, have been entered into the above-identified application.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
After a reconsideration of the Office action mailed 8 October 2020, it was determined that the prior art of record is insufficient to reject the claims, and new grounds of rejection are necessary. Since the new grounds of rejection are necessitated by Applicant’s amendment, the proceeding Office action is a non-final Office action.

Withdrawn Rejections
The 35 U.S.C. §112(b) rejection, made of record in the Office action mailed 8 October 2020, is withdrawn due to a reconsideration of the rejection and Applicant’s amendments.
The 35 U.S.C. §103 rejections, made of record in the Office action mailed 8 October 2020, are withdrawn due to a reconsideration of the prior art references.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4-7, 13, 15-17, 27-28, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US Patent Application Publication No. US 2006/0272281 A1) (Marshall) in view of Colvin et al. (US Patent No. 5,637,389) (Colvin), Harper (US Patent No. 4,433,069) (Harper), and Smith (US Patent No. 5,441,784) (Smith).

Regarding instant claim 1, Marshall discloses wall linings that provide enhanced thermal efficiency (paragraph [0001]). Marshall further discloses that the wall lining is flexible and includes one or more phase change materials; furthermore, the lining is in the form of a sheet that has an adhesive layer for adhering it to a wall (paragraph [0008]). The phase change material is in the form of particles that are embedded in a polymer layer (paragraphs [0010-0011]) (i.e., a phase changed material that is dispersed throughout a polymer). Marshall further discloses that the wall lining is intended to form an exposed surface of a wall to which it is applied and is provided with a cosmetic outer face, for example a printed outer face (paragraph [0015]), which is 
	Marshall does not explicitly the phase change material formed of a fire-retardant silicone foam polymer material. Marshall, further, does not explicitly that the adhesive is a pressure sensitive adhesive.
	However, Colvin discloses thermally enhanced foam insulation (Title) comprising a foam base material and a plurality of microcapsules containing a phase change material that are dispersed throughout the foam base material (col. 2, lines 28-32). Colvin further discloses that the foam base material is flexible and resilient (Claim 14). Colvin further discloses that a silicone foam is an exemplary foam base material for use in the disclosed invention.
	Harper further discloses cured polyorganosiloxane foams exhibiting uniquely high resistance to burn-through and disintegration when exposed to flames, wherein said foams are obtained by the inclusion of certain filler materials (col. 2, line 67 to col. 3, line 21). 
	Smith further discloses paper base wallcovering comprising a layer of a tacky pressure sensitive adhesive adapted to affix the wall covering to a wall (Claim 1).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having teachings of the prior art combination before him or her, to use the silicone foam of Colvin as the polymer material of Marshall. The KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). 
	The prior art combination does not explicitly disclose the limitation that the phase change material layer is formed by mixing the phase change material with uncured silicone foam polymer and then cold-curing. However, such a limitation is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, it would have been obvious to combine Colvin, Harper, and Smith with Marshall to obtain the invention as specified by the instant claim.

Regarding instant claim 4, Marshall further discloses that the wall lining is in the form of a flexible sheet that can be put in the form of a roll for shipping and storage (paragraph [0033]).

Regarding instant claim 5, Marshall further discloses that the phase change material is a hydrated metal salt (paragraph [0024]).
	Marshall does not explicitly disclose that the phase change material includes a liquid-solid phase change material. However, in their original disclosure, Applicant characterizes salt-hydrates as a known liquid-solid phase change material (see Specification at paragraph [0053]). Therefore, the hydrated metal salt of Marshall necessarily meets the required liquid solid phase change material required by the claim.

Regarding instant claim 6, Marshall further discloses that the phase change material particles are individually encapsulated to diminish the possibility that the particles will deteriorate when loaded into a matrix (paragraph [0028]).

Regarding instant claim 7, Marshal discloses that the phase change material is in the form of a particle (paragraph [0031]), wherein said particle form is construed to encompass, within its scope, a bead, shell, and granule shape.

Regarding instant claim 13, the silicone foam of the prior art is construed to be a polysiloxane polymer. Applicant’s original disclosure provides support for such a position because Applicant characterizes that silicone is a polysiloxane polymer (see Specification at paragraph [0054]). Furthermore, Harper discloses that an exemplary polyorganosiloxane foam is available as a silicone RTV foam (see Harper at col. 13, lines 45-47).

Regarding instant claim 15, Marshall further discloses that the wall lining is intended to form an exposed surface of a wall to which it is applied, and the wall lining is provided with a cosmetic outer face, for example a printed outer face (paragraph [0015]). Marshall alternatively discloses that the wall lining can be decorated by applying a sheet material such as a wall paper (paragraph [0015]), wherein said applied wall paper can be construed to meet the requisite paper backing. Alternatively, before the effective filing date, it would have been obvious to form the cosmetic, printed outer face of the wall lining from paper so as to avoid an additional process step and additional materials that incur when applying a wall paper to the wall lining.
	Smith further discloses that the tacky pressure-sensitive adhesive composition comprises a mixture of polysiloxanes (Claim 7) and a residue obtained by drying an 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the disclosure of the prior art before him or her, to select a pressure-sensitive adhesive within the scope of Smith that is tacky, particularly, at room temperature, as such a selection would lend to the ease of application of the wall coverings as it avoids any additional steps to alter the temperature of the adhesive at the time of application.

Regarding instant claim 16, Marshall discloses wall linings that provide enhanced thermal efficiency (paragraph [0001]). Marshall further discloses that the wall lining is flexible and includes one or more phase change materials; furthermore, the lining is in the form of a sheet that has an adhesive layer for adhering it to a wall (paragraph [0008]). The phase change material is in the form of particles that are embedded in a polymer layer (paragraphs [0010-0011]) (i.e., a phase changed material that is dispersed throughout a polymer). Marshall further stipulates that the matrix holding the phase change material should be flexible (paragraph [0029]), and that the phase change material and any encapsulant should be selected to have suitable properties for safe use as a building material including non-flammable properties (paragraph [0030]).
	Marshall does not explicitly the phase change material formed of a fire-retardant silicone foam polymer material. Marshall does not explicitly disclose a pressure sensitive adhesive.

	Harper further discloses cured polyorganosiloxane foams exhibiting uniquely high resistance to burn-through and disintegration when exposed to flames, wherein said foams are obtained by the inclusion of certain filler materials (col. 2, line 67 to col. 3, line 21). 
	Smith further discloses paper base wallcovering comprising a layer of a tacky pressure sensitive adhesive adapted to affix the wall covering to a wall (Claim 1).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having teachings of the prior art combination before him or her, to use the silicone foam of Colvin as the polymer material of Marshall. The motivation for doing so would have been that such a silicone foam is an art-recognized matrix for supporting particulate phase change materials that also provides flexibility and resiliency. Further, it would have been obvious to incorporate the filler material of Harper to impart flame resistance to the foam material. The motivation for doing so would have been that materials having non-flammable properties are preferred for building products. Further, it would have been obvious to use the tacky pressure sensitive adhesive of Smith in the adhesive layer of Marshall. The motivation for doing so would have been that tacky pressure sensitive adhesives are art-recognized KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	The prior art combination does not explicitly disclose the limitation that the phase change material layer is formed by mixing the phase change material with uncured silicone foam polymer and then cold-curing. However, such a limitation is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, it would have been obvious to combine Colvin, Harper, and Smith with Marshall to obtain the invention as specified by the instant claim.

Regarding instant claim 17, Marshall further discloses that the phase change material is a hydrated metal salt (paragraph [0024]).


Regarding instant claim 27, Marshall discloses wall linings that provide enhanced thermal efficiency (paragraph [0001]). Marshall further discloses that the wall lining is flexible and includes one or more phase change materials; furthermore, the lining is in the form of a sheet that has an adhesive layer for adhering it to a wall (paragraph [0008]). The phase change material is in the form of particles that are embedded in a polymer layer (paragraphs [0010-0011]) (i.e., a phase changed material that is dispersed throughout a polymer). Marshall further discloses that the wall lining is intended to form an exposed surface of a wall to which it is applied and is provided with a cosmetic outer face, for example a printed outer face (paragraph [0015]), which is construed to meet the requisite backing layer. Marshall further stipulates that the matrix holding the phase change material should be flexible (paragraph [0029]), and that the phase change material and any encapsulant should be selected to have suitable properties for safe use as a building material including non-flammable properties (paragraph [0030]).
	Marshall does not explicitly the phase change material formed of a fire-retardant silicone foam polymer material. Marshall does not explicitly disclose a pressure sensitive adhesive.

	Harper further discloses cured polyorganosiloxane foams exhibiting uniquely high resistance to burn-through and disintegration when exposed to flames, wherein said foams are obtained by the inclusion of certain filler materials (col. 2, line 67 to col. 3, line 21). 
	Smith further discloses paper base wallcovering comprising a layer of a tacky pressure sensitive adhesive adapted to affix the wall covering to a wall (Claim 1).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having teachings of the prior art combination before him or her, to use the silicone foam of Colvin as the polymer material of Marshall. The motivation for doing so would have been that such a silicone foam is an art-recognized matrix for supporting particulate phase change materials that also provides flexibility and resiliency. Further, it would have been obvious to incorporate the filler material of Harper to impart flame resistance to the foam material. The motivation for doing so would have been that materials having non-flammable properties are preferred for building products. Further, it would have been obvious to use the tacky pressure sensitive adhesive of Smith in the adhesive layer of Marshall. The motivation for doing so would have been that tacky pressure sensitive adhesives are art-recognized KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	The prior art combination does not explicitly disclose the limitation that the phase change material layer is formed by mixing the phase change material with uncured silicone foam polymer and then cold-curing. However, such a limitation is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, it would have been obvious to combine Colvin, Harper, and Smith with Marshall to obtain the invention as specified by the instant claim.

Regarding instant claim 28, Marshall further discloses that the phase change material is a hydrated metal salt (paragraph [0024]).


Regarding instant claim 31, the silicone foam of the prior art is construed to be a polysiloxane polymer. Applicant’s original disclosure provides support for such a position because Applicant characterizes that silicone is a polysiloxane polymer (see Specification at paragraph [0054]). Furthermore, Harper discloses that an exemplary polyorganosiloxane foam is available as a silicone RTV foam (see Harper at col. 13, lines 45-47).

Regarding instant claim 33, the silicone foam of the prior art is construed to be a polysiloxane polymer. Applicant’s original disclosure provides support for such a position because Applicant characterizes that silicone is a polysiloxane polymer (see Specification at paragraph [0054]). Furthermore, Harper discloses that an exemplary polyorganosiloxane foam is available as a silicone RTV foam (see Harper at col. 13, lines 45-47).

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §112(b) rejection of record, the rejection is withdrawn.
In response to Applicant’s arguments regarding the prior art rejections of record, the rejections are withdrawn and replaced by new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        05/19/2021